Exhibit 10.7

Danaher Corporation

Description of Compensation Arrangements for Certain Executive Officers

Following is a description of the compensation arrangements for each of the
Company’s named executive officers and for each other executive officer who is
also a member of the Company’s Board of Directors (the “officers”). The
compensation arrangements consist of base salary, benefits and perquisites, and,
for all officers other than Messrs. Steven M. Rales and Mitchell P. Rales,
annual cash incentive compensation and equity awards. Except for Mr. Culp, who
is party to an employment agreement with Danaher incorporated by reference to
Exhibits 10.11 and 10.12 to Danaher’s Annual Report on Form 10-K for the year
ended December 31, 2005 (the “Form 10-K”), each of the officers is an at-will
employee of Danaher.

Base Salaries, Benefits and Perquisites

 

Name and Position

   Base Salary

Steven M. Rales

Chairman of the Board

   $ 295,000

Mitchell P. Rales

Chairman of the Executive Committee

   $ 295,000

H. Lawrence Culp, Jr.

President and Chief Executive Officer

   $ 1,100,000

Patrick W. Allender

Executive Vice President

   $ 275,000

Daniel L. Comas

Executive Vice President and Chief Financial Officer

   $ 440,000

Philip W. Knisely

Executive Vice President

   $ 610,000

Steven E. Simms

Executive Vice President

   $ 610,000

On February 23, 2006, Danaher and Mr. Allender agreed that Mr. Allender would
continue to serve as Executive Vice President of Danaher at a less than 40 hour
per week basis, and that his base salary would be reduced to $275,000 per annum.

The officers are entitled to all benefits made generally available to Danaher
associates. In addition, the perquisites provided to the officers consist
primarily of term life insurance, reimbursement for club dues and tax
preparation and financial planning services, parking, an automobile allowance,
relocation costs, annual physical, and, with respect to Messrs. Culp and
Allender, personal use of the Company plane when not in use for business
purposes. In addition, Messrs. Steven M. Rales and Mitchell P. Rales are
permitted to make personal use of designated Company office space and
secretarial, tax and accounting services.

In addition, each officer (other than Messrs. Steven M. Rales and Mitchell P.
Rales) participates in the Company’s Executive Deferred Incentive Program
(“EDIP”), a shareholder-approved, non-qualified, unfunded deferred compensation
program. The Company credits an amount to the officer’s EDIP account on an
annual basis in accordance with the terms of the EDIP, which is incorporated by
reference as Exhibit 10.5 the Form 10-K.

Annual cash incentive compensation

Annual cash incentive compensation awards are determined in accordance with the
Danaher Corporation executive officer incentive compensation program, which is
described in Exhibit 10.8 to the Form 10-K. For 2006, these objectives encompass
objective, quantitative goals relating to Company and business unit financial
results, including goals relating to revenue growth, operating profit
improvement, earnings per share, working capital performance and operating
performance, as well as subjective goals relating to Company, business-specific
and department-specific business objectives.



--------------------------------------------------------------------------------

Equity compensation

Awards of equity compensation are made in accordance with the Amended and
Restated Danaher Corporation 1998 Stock Option Plan, which is attached as
Exhibits 10.1 and 10.2 the on Form 10-K, or any successor stockholder-approved
equity compensation plan.

Employment Agreements and Noncompete Agreements

All officers (other than Messrs. H. Lawrence Culp, Jr., Patrick W. Allender,
Steven M. Rales and Mitchell P. Rales) are party to a Noncompetition Agreement,
the form of which is attached as Exhibit 10.17 to the Form 10-K. With respect to
Messrs. Culp and Allender, non-competition provisions are included in their
employment agreement and retirement agreement, respectively. In addition,
Mr. Allender is party to arrangements incorporated by reference to Exhibits
10.15 and 10.16 to the Form 10-K, Mr. Knisely is party to an arrangement
incorporated by reference to Exhibit 10.13 to the Form 10-K, and Mr. Simms is
party to an arrangement incorporated by reference to Exhibit 10.14 to the Form
10-K.